Citation Nr: 0714373	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cold weather 
injury to the feet previously claimed as frozen feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1940 to October 
1945 and from June 1951 to January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to service connection for 
frozen feet, now claimed as cold weather injury to both feet.  

In his VA Form 9 dated in December 2004, the veteran 
expressed his desire for a hearing before a Veteran's Law 
Judge sitting at the RO.  However, the evidence of record 
indicates that a hearing was scheduled in December 2006 and 
that the veteran failed to report.  Therefore, his request 
for a Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2006).


FINDINGS OF FACT

1.  In a January 1960 rating decision, the RO denied 
entitlement to service connection for frozen feet.  The 
appellant did not appeal the decision, and it became final.

2.  Evidence received since the January 1960 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for residuals 
of cold weather injury of the feet previously claimed as 
frozen feet, is cumulative and redundant, and by itself or in 
connection with the evidence previously of record, does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for residuals of cold weather injury of 
the feet previously claimed as frozen feet has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and January 
2004; and a rating decision in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in December 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  As new and material evidence has not been 
presented or secured, the providing of a medical examination 
or obtaining a medical opinion does not apply under VA's duty 
to assist.  See 38 C.F.R. § 3.159 (c)(4) (2006).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The veteran first filed a claim for benefits for "frozen 
feet" in October 1959.  Service medical records, to include 
records from an outpatient clinic in Erding, Germany, are 
negative for complaints, findings, or diagnosis of frozen 
feet.  Service medical records do show that in March 1953 the 
veteran was diagnosed with dermatophytosis and 
onychogryphosis which was treated with Desenex, and in June 
1953 the veteran had an ingrown toe nail on his right foot, 
but did not return for scheduled surgery.  At his discharge 
examination in January 1954, the veteran's feet were 
clinically evaluated as normal.  

A summary of a VA hospitalization in October 1959 for an 
unrelated disorder indicates that the veteran complained of 
increase in thickness of his toenails which had existed since 
he was frostbitten in 1952 and treated on numerous occasions.  
No diagnosis of a foot condition was made.  

Based on review of his service records and a hospital report, 
the claim was denied as not shown by the evidence of record 
and he was so notified in January 1960.  The veteran did not 
appeal this decision and therefore it became final.  

In July 2003, the veteran claimed a cold weather injury of 
both feet for which he had been hospitalized in Urding, 
Germany.  He wrote in August 2003 that he had not had any 
treatment for his cold weather injury of the feet.  He stated 
that he had severe onychomycosis of the nails on both feet 
which made it difficult to trim the toenails and he also had 
a problem with swelling.

Additional evidence has been added to the record in 
conjunction with the appellant's attempt to reopen his claim.  
The Board has reviewed the evidence submitted subsequent to 
the January 1960 rating decision, the last final decision, in 
the context of all the evidence of record.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

The claim had previously been denied as the evidence of 
record did not show a cold weather injury to his feet in 
service.  The veteran has been notified that to reopen his 
claim he needed to provide new and material evidence not 
previously considered showing that his claimed cold weather 
injury to his feet was incurred in or aggravated by his 
military service.  

The evidence received into the record since the last final 
rating decision in January 1960 includes statements from the 
appellant, reports of VA examinations in March 1986 and in 
December 2000, and VA outpatient treatment records.  

The reports of a March 1986 and a December 2000 VA general 
medical examination do not show any findings, complaints, or 
diagnosis of residuals of cold weather injury to the feet.  
VA outpatient treatment records do not show treatment for or 
a diagnosis of residuals of cold weather injury to the feet.  
The VA records do show a diagnosis of gout which is treated 
with medication.  In September 1996, there was a diagnosis of 
paresthesia of the feet.  

Although these medical records constitute new evidence in 
that they were not of record at the time of the previous 
final decision, they are not material evidence because they 
do not bear directly and substantially on the issue at hand.  
In this regard, this evidence does not show that the veteran 
suffered frozen feet in service or that he has residuals of a 
cold weather injury of the feet related to service.  

The veteran states that his records were destroyed, however, 
service medical records are contained in the claims file and 
include treatment records from Erding, Germany General 
Hospital which were considered in the previous denial.  

The veteran's representative claims that the veteran's 
statement that he received treatment in service for frozen 
feet in Germany is new and material evidence to reopen the 
claim as it indicates the existence of treatment records that 
might verify treatment of the claimed condition.  The Board 
notes that in his claim the veteran reports having been 
hospitalized in "Urding, Germany."  However, in his 
substantive appeal, he refers to a hospital in Erding, 
Germany.  As Erding is consistent with the hospital name 
provided in his original claim and with the service medical 
records, the Board views Urding as a variant spelling of 
Erding that does not refer to a different hospital.  Although 
this statement is new as it was not previously considered, it 
is cumulative of information provided at the time of his 
claim in October 1959 for frozen feet wherein he stated that 
he had received treatment at Erding, Germany General Hospital 
for trouble with his feet and treatment records from that 
hospital are contained in the claims file.  Thus, this 
statement is cumulative of evidence already considered in a 
previous denial and is not new and material evidence.  

The veteran contends that his thick toenails are related to 
frozen feet or a cold weather injury in service.  His 
statements are cumulative of evidence previously considered 
and are not new and material evidence.  Moreover, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board recognizes that the veteran sincerely believes that 
he suffered frozen feet in service and his current symptoms 
are related to cold weather injury of the feet in service.  
There is no indication, however, that the veteran has medical 
expertise regarding his condition.  As such, the appellant is 
not deemed competent to offer evidence as to diagnosis, 
medical etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

The Board finds that the evidence received since the January 
1960 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. § 
3.156(a).  The previously considered evidence failed to show 
that the veteran had frozen feet in service.  The additional 
evidence submitted since the January 1960 rating decision 
does not show frozen feet or a cold weather injury in 
service, or show current residuals of a cold weather injury 
to the feet related to service, and, thus, the additional 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  Having found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for residuals of cold 
weather injury to the feet, previously claimed as frozen 
feet, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


